The Income Fund of America One Market, Steuart Tower Suite 1800 San Francisco, California94105 Mailing address: P.O. Box 7650 San Francisco, California 94120-7650 Phone (415) 421 9360 October 5, 2010 Document Control Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re: The Income Fund of America File Nos. 002-33371 and 811-01880 Ladies/Gentlemen: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectuses and Statement of Additional Information since the electronic filing on September 30, 2010 of Registrant's Post-Effective Amendment No. 70 under the Securities Act of 1933 and Amendment No. 51 under the Investment Company Act of 1940. Sincerely, /s/ Patrick F. Quan Patrick F. Quan Secretary /pfq
